Citation Nr: 0320433	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  98-15 103	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic headaches, from the initial grant of service 
connection.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from February 1951 to February 
1953.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 decision by the 
RO which granted service connection for post-traumatic 
headache disorder secondary to the service-connected neck 
injury and assigned a noncompensable evaluation, effective 
from June 11, 1997.  The RO also denied service connection 
for polyneuropathy of the hands secondary to the neck 
disability.  The veteran disagreed with the evaluation 
assigned his headache disorder and a statement of the case 
(SOC) was promulgated in August 1998.  In his substantive 
appeal, the veteran raised the issue of an increased rating 
for his neck disability and expressed dissatisfaction with 
the denial of polyneuropathy of the hands.  Further 
discussion of the latter issue will be addressed in the 
remand portion of this document.  The Board remanded the 
appeal for additional development in October 2000.  

By rating action in January 2002, the RO denied the claims of 
service connection for a back disability secondary to the 
service-connected neck disability, an increased rating for 
the neck disability, and an earlier effective date for the 
grant of service connection for the neck disability.  The 
veteran expressed dissatisfaction with all three issues, and 
an SOC was promulgated in April 2002. 

By rating action in December 2002, the RO assigned a 10 
percent evaluation for the headache disorder, effective from 
June 11, 1997, and assigned earlier effective dates for the 
original grant of service connection for the neck disability.  
The veteran was notified of this decision and did not express 
dissatisfaction with the earlier effective dates assigned for 
the neck.  

Although the RO promulgated a supplemental statement of the 
case (SSOC) for the issues of an increased rating for the 
neck disability and service connection for a low back 
disorder in February 2003, the veteran did not perfect an 
appeal as to these issues.  38 C.F.R. § 20.302(b) (2002).  
That is, he did not submit a substantive appeal or, in fact, 
any correspondence which could be construed as a substantive 
appeal subsequent to the issuance of the SOC.  Accordingly, 
these issues are not in appellate status and will not be 
addressed in this decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Since service connection was granted, the veteran's post-
traumatic headaches more nearly approximate the 
characteristics warranted for prostrating attacks once a 
month for several months.  


CONCLUSION OF LAW

The criteria for an increased evaluation to 30 percent for 
post-traumatic headache disorder have been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.124a, Part 4, including 
Diagnostic Code 8100 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well-grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The veteran was notified of the VCAA 
by letter dated in September 2001.  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim for 
increase.  The Board concludes that discussions as contained 
in the April 1998 rating action, the August 1998 SOC, the 
October 2000 Board remand, and the January 2000, April 2002, 
and February 2003 supplemental statements of the case (SSOC), 
have provided him with sufficient information regarding the 
applicable rules and notice of what was revealed by the 
evidence of record.  Additionally, these documents notified 
him why this evidence was insufficient to award the benefits 
sought.  The letter also notified him of which evidence was 
to be provided by the veteran and which by the VA.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  The 
veteran was also afforded an opportunity to testify at a 
personal hearing, but declined.  

The veteran has been given every opportunity to provide 
evidence to support his claim, and all notification and 
development actions needed to render a fair decision on these 
issues have been accomplished.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  All pertinent records from VA have 
been obtained and associated with the claims file.  The 
veteran has not alleged the presence of any additional 
available evidence which would be pertinent to the claims for 
increased ratings.  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Accordingly, the Board will proceed with 
adjudication of the claim for increase.  



Factual Background

By rating action in April 1998, service connection was 
established for post-traumatic headache disorder secondary to 
service-connected residuals of a neck injury based the 
diagnosis by a VA physician from an examination in August 
1997.  At that time, the veteran reported headaches several 
per week, but denied any associated nausea or vomiting, 
sensory loss in his face, or visual difficulties.  He 
described the headaches as being a 5 on a scale of 1 to 10, 
with pressure in the right forehead and right eye area, but 
said that he could function through them.  A neurological 
evaluation was essentially normal.  The diagnoses included no 
cranial nerve disorder and post-traumatic headache disorder.  

A VA examination of the headache disorder was conducted in 
June 2002.  At that time the veteran reported that he had 
headaches about two times a week which were very severe and 
prostrating and prevented him from doing normal activities.  
He said that typically, he had to sit down and rest.  
Sometimes sitting in the heat will help alleviate his 
headaches.  He denied any associated nausea or vomiting.  
Examination of the cranial nerves and cerebellar function 
were essentially normal, and sensation was intact.  The 
diagnosis was headaches.  The examiner commented that the 
etiology of his headaches were unclear, but that they were, 
at least in part, related to his neck injury.  He opined 
that, based on the veteran's self-described history of 
prostrating attacks of one to two times a week, it would be 
difficult for him to maintain employment.  He noted that the 
neurological findings were not any different from prior 
examinations conducted over the years.  

VA outpatient records show that the veteran was seen for 
various maladies on numerous occasions from 1995 to 2002.  In 
October 1995, he complained of headaches which were 
associated with flu-like symptoms or possible tension type.  
In May 1995, he reported that he had a headache for two days 
and that medication did not help.  In March 1997, he reported 
that he had a severe headache the day before associated with 
neck pain.  The assessment was tension headache.  In August 
2001, he reported that his headaches were aggravated when he 
turned his neck to the far right, and said that they could 
last for hours.  In February and July 2002, he reported that 
he still had occasional headaches, but that he was able to 
work in his garden on a regular basis.  

Increased Ratings - In General

The issues on appeal arise from an original claim for 
compensation benefits.  As held in AB v. Brown, 6 Vet. App. 
35, 38, where the claim arises from an original rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2002).  

Analysis

The veteran is currently assigned a 10 percent evaluation for 
post-traumatic headache disorder under the provisions of 
Diagnostic Code (DC) 8100 for migraine headaches.  This 
provision of the rating code provides for a 50 percent rating 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  A 30 
percent rating is warranted with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  With characteristic prostrating attacks 
averaging one in two months over the last several months, a 
10 percent rating is warranted.  With less frequent attacks, 
a 0 percent rating is warranted.  38 C.F.R. § 4.124a (2002).  

There is neither evidence nor argument that the veteran's 
post-traumatic headaches are the result of a head injury or 
brain trauma to warrant consideration of 38 C.F.R. § 4.124a, 
DC's 8045 9304.  

On review of the evidentiary record, the Board notes that the 
veteran has provided an inconsistent history of his headaches 
over the years.  This presents a problem for the Board in its 
effort to determine the extent and severity of his headache 
disorder for purposes of assigning an appropriate evaluation.  
For example, when first seen by VA in October 1995, he 
reported a two-day history of headaches, but was noted to 
have had a flu shot the week before.  The diagnosis was flu-
like versus tension type headaches.  He also reported 
headaches for two days when seen in May 1996.  In March 1997, 
he reported a history of headaches, but said he didn't have 
one at the time.  In various letter to VA, he said that he 
had headaches 5 to 6 times a week in February 2000; 3 to 4 
times a week in September 2000; and in October 2000, one 
month later, he said that he had headaches everyday.  Yet 
when seen for outpatient treatment in February and July 2002, 
he reported that he had only occasional headaches, and said 
that he was still able to work in his garden on a regular 
basis.  

The Board finds it significant that the veteran never 
describe his headaches as severe or prostrating at any time 
prior to the most recent VA examination in June 2002.  On 
that examination, he described them as "very severe and 
prostrating" and said that they occurred twice a week.  He 
described them as being so bad that they prevented him from 
doing routine activities.  Although the examiner opined that, 
were the veteran not retired, it would be difficult for him 
to maintain employment because of his headaches, his opinion 
was based solely on the veteran's self-described history and 
not on any objective findings.  In fact, the examiner 
indicated that the current neurological findings were not any 
different from those reported on prior examinations over the 
years.  Furthermore, the record indicates that he takes 
Tylenol for his headaches and that it generally provides good 
relief of his headache pain.  As to the examiner's opinion, 
the Board is not bound to accept a diagnosis based solely on 
an unsubstantiated history as provided by the veteran.  Wood 
v. Derwinski, 1 Vet. App. 190 (1990).  

The record shows that the veteran worked as a carpenter for 
many years until he retired at the age of 64 years in 1992.  
The Board does not dispute the fact that he has significant 
problems relating to his neck injury.  However, as to his 
headache disorder alone, the record does not show that he has 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  The fact that he has been 
seen by VA on numerous occasions over the years and rarely 
reported any significant problems relating to his headaches 
suggests that they are not completely prostrating or 
prolonged so as to warrant a 50 percent evaluation.  

In resolving reasonable doubt in favor of the veteran, the 
Board finds that his headaches, overall, probably more nearly 
approximate the criteria for a 30 percent evaluation.  The 
Board has reviewed the entire evidence of record and finds 
that the 30 percent rating reflects the most disabling this 
disorder has been since the beginning of the appeal period.  
Accordingly, the Board concludes that staged ratings for 
post-traumatic headaches are not warranted.  Fenderson, 
supra.  


ORDER

An increased rating to 30 percent for post-traumatic headache 
disorder is granted, subject to VA laws and regulations 
pertaining to the payment of monetary benefits.  


REMAND

As noted above, service connection for polyneuropathy of the 
hands secondary to the neck disability was denied by the RO 
in April 1998.  The veteran expressed dissatisfaction with 
this issue in his substantive appeal received in September 
1998.  However, an SOC has not been promulgated for this 
issue.  The Court has held that when there has been an 
initial RO adjudication of a claim and a NOD has been filed 
as to its denial, thereby initiating the appellate process, 
the claimant is entitled to an SOC regarding the denied 
issue.  The RO's failure to issue such an SOC for this claim 
is a procedural defect requiring remand.  Godfrey v Brown, 7 
Vet. App. 398, 408 (1995).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  

2.  The veteran and his representative 
should be furnished an SOC on the issue of 
secondary service connection for 
polyneuropathy of the hands, and should be 
notified of the need to file a timely 
substantive appeal should he wish the 
Board to address this matter.  If a timely 
substantive appeal is received, the RO 
should undertake any additional 
development deemed necessary.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



